                            Case 1:18-cr-00905-LTS Document 103 Filed 12/17/19 Page 1of1

                                                     Stacey Van Malden /i;si)<:~~~-;;:··· ····-·-·---···-- - ,,
                                                                   Attorney at Law                  / DOCU.\lE:'\T
                                                                  5114 Post Road                    ; 1 ELECTRO:\ICALLY FILED             /
                                                              Bronx, New York 10471                 1'DOC#:                              ,.
             MEMO ENDORSED                                         Phone (718) 601-2652
                                                                      Fax (212) 966-0588
                                                                                                    ! ! n \lT   nr.~_D_:,·2 _ -·: li> fC I
                                                                Email: staceyl11@optonline.net

             Stacey Anoe Van Malden
             admitted NY,NJ,FL


                                                                                       December 17, 2019

               Hon. Laura Taylor Swain
               United States District Comt
               Southern District of New York
               500 Pearl Street
               New York, New York 1007
               via ECF

                   Re: United States v. Sun, Ind. No. l 8-cr-905

               Your Honor,

                 I am writing to you today in order to request an adjournment of today's status conference
            in the above referenced matter. I have attempted to secure AUSA Rothman's consent to this
            application, but she is presently actually engaged in a trial.

                I do apologize for the lateness of this request. I had misunderstood this Court's Endorsed
            Order ofNovember 18, 2019, and believed that this matter had been adjourned to January 21,
            2020 at 2:30.

                Mr. Sun consents to any exclusion of time under the Speedy Trial Act, and respectfully
            requests that the status conference be rescheduled to that same January 21, 2020 time and date.

                   I thank you for your consideration in this matter.

                                      iJ..~~ fv
THE APPLICATION JS GRANTED. THE CONFERENCE JS
 Li ~l1 ~T __i1_2,c?~N couRrRooM 11c 1m-c&r11N6sl'uRs_u_/\Nic:1:01 s
U SC. ~316 l(H)(7)(A)
                   11
                     nl.
                       1 THE E,Nlj>S OF JUSTICE SERVED llY i\N EXCLUSION OF THE TIME
                                                                                       Respectfully submitted,

                                                                                       "·~e''! 1h, J'IK.ll1<L'-~·
FROM TOD!\ Y S DATE THROUGH~ ~UTWEIGH THE BEST INTERESTS OF THE PUBLIC AND

.;;~IN ~IEt~;-~~L FOR THE REASONS STATED ABOVE                 SO ORDERED

LAU~~SWAIN, USDJ                                                                       Stacey Van Malden, Esq.
